               Case 1:19-cv-01146-SKO Document 16 Filed 05/12/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-01146-SKO
     Lourdes      Rico,                               )
10                                                    )   STIPULATION AND ORDER FOR
                      Plaintiff,                      )   EXTENSION OF TIME
11                                                    )
            vs.                                       )   (Doc. 15)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                      Defendant.                      )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 05/10/2020 to 06/09/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time in this case; it is the second
23   extension for the Opening Brief. Good cause exists for this request. In Plaintiff’s second request,
24   it was explained that due to the pandemic Plaintiff’s Counsel was operating with limited staff. As
25   time went on, it became clear that the pandemic and shelter in place orders would continue.
26   Counsel’s office made arrangements to manage the case load with fewer staff in the office.
27   However, given the ongoing health and safety measures recommended by the CDC and the number
28   of weeks this has gone on, Counsel is experiencing extraordinary delays and backlogs with both



                                                  1
               Case 1:19-cv-01146-SKO Document 16 Filed 05/12/20 Page 2 of 3



 1   the administrative and civil court work. As a result, Plaintiff’s Counsel requires additional time to
 2   brief this matter.
 3           The week of 05/03/2020, Plaintiff’s Counsel had 29 administrative hearings, 9 hearing
 4   preparation appointments with claimants, 9 letter briefs, 1 reply briefs, 5 opening briefs and 1
 5   motion for summary judgement due. The week of 05/10/2020, Plaintiff’s Counsel had 17
 6   administrative hearings, 10 hearing preparation appointments with claimants, 19 letter briefs, 2
 7   motion for summary judgement, 5 reply briefs, 1 merit brief and 2 opening briefs due.
 8           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 9   and Court for any inconvenience this may cause.
10
                                           Respectfully submitted,
11
12   Dated: May 8, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

13
                                       By: /s/ Jonathan Omar Pena
14
                                          JONATHAN OMAR PENA
15                                        Attorneys for Plaintiff

16
17
     Dated: May 8, 2020                    MCGREGOR W. SCOTT
18                                         United States Attorney
                                           DEBORAH LEE STACHEL
19                                         Regional Chief Counsel, Region IX
20                                         Social Security Administration

21
                                       By: */s/ Wyeth McAdam
22                                        Wyeth McAdam
23                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
24                                        (*As authorized by email on 05/08/2020)
25
26                                                    ORDER

27           Based upon the above-stipulation of the parties (Doc. 15), and for good cause shown (Fed.
28   R. Civ. P. 16(b)(4)), IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to


                                                  2
              Case 1:19-cv-01146-SKO Document 16 Filed 05/12/20 Page 3 of 3



 1   and including June 9, 2020, in which to file Plaintiff’s Opening Brief. All other deadlines set forth
 2   in the Scheduling Order (Doc. 5) shall be extended accordingly.
 3
 4   IT IS SO ORDERED.
 5
     Dated:    May 12, 2020                                        /s/   Sheila K. Oberto             .
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
